DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the preliminary amendment filed on July 31, 2019.  Claims 1-3 and 7 are amended.  Claim 10 is cancelled.  Claims 11-21 are added.  Claims 1-9 and 11-21 are pending.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites: “…a third connecting member…electrically connect the first connecting member and the base plate…”.  There is no antecedent basis for the underlined limitation.  For the purpose of examination, the above limitation is assumed to read: “…a third connecting member…electrically connect the first connecting member and the substrate unit”. (See claim 1, which recites: “…a second connecting member…electrically connecting to the first connecting member and the substrate unit…”)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingle et al. (U.S. Publication No.: 2006/0171704).
Regarding claim 1, Bingle discloses a camera module (FIG. 7), comprising: a housing (indicated below); a lens holder disposed outside of the housing (indicated below); 

    PNG
    media_image1.png
    720
    789
    media_image1.png
    Greyscale

a substrate unit disposed in the housing ((26), [0080]); a lens module disposed in the lens holder and including a first lens exposed to an outside of the housing (wherein the “transparent cover” (22) is exposed, [0078-0080]); a heating element disposed on a lower surface of the first lens (“inner surface” (22a) includes a transparent conductive coating for heating, [0079]); an image sensor mounted on the substrate unit so as to correspond to the lens module ((18), [0070-0072]); and a connection unit for applying power to the lens module, wherein the connection unit comprises: a first connecting member (indicated below) electrically connected to the heating element so as to supply power ([0086, 0088]); and a second connecting member (indicated below) extending from the first connecting member to an inside of the housing and electrically connecting to the first connecting member and the substrate unit ([0086, 0088]), 

    PNG
    media_image2.png
    776
    910
    media_image2.png
    Greyscale

wherein the lens module includes a first lens barrel ((28)) disposed inside the lens holder and accommodating a second lens ((24), [0078, 0080]), and the first connecting member is disposed between the first lens barrel and the first lens (shown in FIG. 7).

Regarding claim 21:
Claim 21 is similarly rejected as in claim 1 above (please see the citations above for the corresponding limitations), wherein Bingle further discloses: a vehicle (FIGS. 1, 2, (8), [0070]), comprising: a body (shown in FIGS 1, 2); one or more doors mounted on the body (shown in FIGS 1, 2); a display unit disposed at an inside of the body (“…to display the image at a display or display system 9a of the vehicle which is viewable by a driver or occupant of the vehicle…”, [0070]); and a camera module disposed on any one or more of the body, or one or more of the doors to be electrically connected to the display unit (“Imaging system 7…mountable on, at or in the vehicle…”, [0070]), wherein the camera module comprises: the surface of the first lens where the heating material disposed faces to the first lens barrel (wherein the “inner surface” (22a) of “transparent cover” (22) faces (28), [0079, 0087]).


Claim(s) 1, 4-9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2016/195403), wherein U.S. Publication No.: 2018/0176431 is cited as a translation hereinafter.
Regarding claim 1, Kim discloses a camera module (FIGS. 1, 5, 8- 11, [0145]), comprising: a housing (FIG. 1, (300)); a lens holder disposed outside of the housing ((200)); a substrate unit disposed in the housing ((400), (1142)); a lens module disposed in the lens holder and including a first lens exposed to an outside of the housing (wherein (10), (1120) are exposed); a heating element disposed on a lower surface of the first lens ((512), [0062]; (611), [0084]; (1130), [0114, 0126]); an image sensor mounted on the substrate unit so as to correspond to the lens module ([0048, 0127]); and a connection unit for applying power to the lens module, wherein the connection unit comprises: a first connecting member electrically connected to the heating element so as to supply power (indicated below, [0061-0077]; shown in FIGS. 12, 14, [0117-0134]); and a second connecting member extending from the first connecting member to an inside of the housing and electrically connecting to the first connecting member and the substrate unit (FIG. 1, indicated below, [0061-0077]; FIGS. 10, 11, (1146-1), (1146-2), (1146-3), [0117-0134]), 

    PNG
    media_image3.png
    350
    562
    media_image3.png
    Greyscale

wherein the lens module includes a first lens barrel ((100)) disposed inside the lens holder ((200)) and accommodating a second lens (plurality of lenses shown in FIGS. 1, 10), and the first connecting member is disposed between the first lens barrel and the first lens (shown in FIGS. 1, 10).

Regarding claim 4, Kim further discloses the camera module of claim 1, wherein the first connecting member is an insulation material-coated ring-shaped PCB (Printed Circuit Board), and includes an electrode unit exposed from the insulation material to be electrically connected to the heating element (FIGS. 2, 12, 14, “…first electrode 540 may be printed…All parts of the first heater 500 except the first heating plate 512, the first electrode 540 and the first coating layer 513 may be formed of an electrically insulating material…”, [0070], [0090]; [0066-0077]; (1144-1), (1144-2), [0124-0129]).

Regarding claim 5, Kim further discloses the camera module of claim 4, wherein the electrode unit includes a first electrode and a second electrode ((540), (541); (1144-1), (1144-2)), wherein the first electrode is electrically connected to the heating element by a first conductive member, and the second electrode is electrically connected to the heating element by a second conductive member (the portions of “conductive adhesive” that correspond to the electrodes, [0074];  “…conductive heating member may be adhered…in the form of a film.”, [0118]).

Regarding claim 6, Kim further discloses the camera module of claim 5, wherein each of the first and second conductive members is a conductive adhesive, an isotropic conductive film or an anisotropic conductive film (“…first coating layer 513 may be attached…by…a conductive adhesive…”, [0074]; “…conductive heating member may be adhered…in the form of a film.”, [0118]).

Regarding claim 12, Kim further discloses the camera module of claim 5, wherein the first electrode and the second electrode are disposed symmetrically with respect to the center of the first connecting member (FIGS. 12, 14, (1144-1), (1144-2)).

Regarding claim 13, Kim further discloses the camera module of claim 5, wherein the first electrode and the second electrode are in an arc shape disposed radially inward of the first connecting member (FIGS. 12, 14, wherein (1144-1) and (1144-2) are disposed and extend radially inward toward the center).

Regarding claim 14, Kim further discloses the camera module of claim 5, wherein each of the first electrode and the second electrode has a rectangular shape (FIGS. 13, 15, the cross sections of (1144-1) and (1144-2) are rectangular).

Regarding claim 7, Kim further discloses the camera module of claim 4, wherein the first lens includes a first reflection prevention unit disposed at an upper surface of a lens body (wherein (513), (710), (1130) are transparent, [0072, 0075, 0077, 0100, 0115]; (513), (710), (1130) may be disposed on the upper or lower surface of the lens, [0076, 0100, 0101, 0117-0122, 0126]), and a second reflection prevention unit disposed at a lower surface of the heating element (the “edge portion” of (513) attached to (512) is lower than the “center portion” of (513) that is attached to the upper surface of (10), [0072]; (1130) may be disposed on the entire surface of the lens, [0117]), wherein an area corresponding to the electrode unit at a lower surface of the heating element is electrically connected to the electrode unit by being exposed from the second reflection prevention unit (when disposed on the upper surface of the lens, (513) only covers the top (“center portion”) and side (“edge portion”) surfaces of the lens, and (513) is transparent; (1130) may be disposed on the entire surface of the lens or only on the upper or the lower surface of the lens, and (1130) is transparent).

Regarding claim 8, Kim further discloses the camera module of claim 1, wherein the second connecting member includes a first terminal disposed at one side in a plated shape extended from the first connecting member to the substrate unit and electrically connected to the first connecting member and a second terminal disposed at the other side to be electrically connected to the substrate unit (FIGS. 1-4, indicated below).

    PNG
    media_image4.png
    507
    764
    media_image4.png
    Greyscale


Regarding claim 9, Kim further discloses the camera module of claim 8, wherein the first terminal is electrically connected to the first connecting member by a third conductive member, wherein the third conductive member is a conductive adhesive, an isotropic conductive film or an anisotropic conductive film (wherein the “conductive adhesive” electrically connects power from (400) through the first terminal and the first connecting member to heat (513), [0067, 0074]).

Regarding claim 11, Kim further discloses the camera module of claim 1, wherein the first connecting member and the second connecting member are separate members, and are electrically connected to each other (“…530 may connect…510 to…520. In order for…530 to electrically connect…512 to…520…”, [0066]; “…1146-1 and 1146-2 are respectively disposed between…1142…and…1144-1 and 1144-2…”, [0129]; furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179).

Regarding claim 15, Kim further discloses the camera module of claim 1, wherein the first connecting member and the second connecting member are flexible printed circuit boards (FIGS. 2, 12, 14, “…first electrode 540 may be printed…”, [0070], [0090]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. (U.S. Publication No.: 2006/0171704) as applied to claims 1 and 21 above, and further in view of Kim et al. (WO 2016/195403), wherein U.S. Publication No.: 2018/0176431 is cited as a translation hereinafter.
Regarding claim 2:
	Bingle discloses the camera module of claim 1, wherein the lens module includes a second lens barrel (FIG. 7, (12a), (12c)) disposed on the lens holder to couple to the first lens ([0077-0080]).
	Bingle does not specifically disclose that the first lens barrel includes a connection member reception unit disposed on a lateral surface and formed with a first reception hole through which the second connecting member passes.
	Kim teaches a camera module (FIG. 1), wherein the first lens barrel ((100)) includes a connection member reception unit disposed on a lateral surface and formed with a first reception hole through which the second connecting member ((500)) passes (indicated below).

    PNG
    media_image5.png
    656
    902
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Kim’s with the camera module taught by Bingle for the purpose of minimizing the size of the camera module to make it more compact (Kim: [0012, 0017]).

Regarding claim 16:
	Bingle and Kim disclose and teach of the camera module of claim 2, wherein Kim further discloses that the connection member reception unit is screwed to the inner surface of the lens holder (FIG. 1, screwed to the inner surface of (200)).

Regarding claim 18:
	Bingle and Kim disclose and teach of the camera module of claim 2, wherein Kim further discloses a third connecting member (FIGS. 10, 11, (1146-1), (1146-2), (1146-3)) extends from the first connecting member (FIGS. 12-15, (1144-1), (1144-2) to the inside of the housing (FIG. 1) to electrically connect the first connecting member and the substrate unit (FIGS. 10, 11, (1142)), and the connection member reception unit includes a second receiving hole through which the third connecting member passes (indicated below; [0110-0135, 0145]).

    PNG
    media_image6.png
    404
    620
    media_image6.png
    Greyscale


Regarding claim 19:
	Bingle and Kim disclose and teach of the camera module of claim 18, wherein Kim further discloses a positive voltage is applied to the second connection member, and a negative voltage is applied to the third connection member ([0129-0133]).

Regarding claim 3:
	Bingle discloses the camera module of claim 1.
	Bingle does not specifically disclose that the lens module include a second lens barrel disposed at an outside of the lens holder.
	Kim teaches a camera module (FIG. 1), wherein the lens module include a second lens barrel ((200)) disposed at an outside of the lens holder ((300)) to expose the first lens ((10)) to the outside, and wherein the first lens barrel ((100)) includes a connection member reception unit disposed at a lateral surface and formed with a first reception hole through which the second connecting member ((500)) passes (indicated below).

    PNG
    media_image5.png
    656
    902
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Kim’s with the camera module taught by Bingle for the purpose of minimizing the size of the camera module to make it more compact (Kim: [0012, 0017]).

Regarding claim 17:
Bingle and Kim disclose and teach of the camera module of claim 3, wherein Kim further discloses that the second lens barrel ((200)) is screwed to the outer surface of the lens holder ((300), illustrated below).

    PNG
    media_image7.png
    656
    884
    media_image7.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. (U.S. Publication No.: 2006/0171704) as applied to claims 1 and 21 above, and further in view of Park et al. (U.S. Publication No.: 2015/0205186).
Regarding claim 20:
	Bingle discloses the camera module of claim 1.
	Bingle does not specifically disclose a cable.
	Park teaches a camera module (FIGS. 6, 7), comprising a cable extending outwardly through the housing ((320), [0034, 0039]), wherein the substrate unit comprises: a first substrate ((241)) on which an image sensor ((230)) is disposed; and a second substrate ((243)) on which the cable ((320)) is mounted and electrically connected to the first substrate through a substrate connector ((242), (270), [0034-0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Park’s with the camera module taught by Bingle for the purpose of increasing the versatility of the placement of the camera module with a cable for power connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852